Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restriction
Applicant's election of Group II including claims 1-21 in the reply filed on 4/22/2021 is acknowledged. Claims 38 and 41 have been withdrawn from consideration. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
The Information Disclosure Statements filed on 7/24/2020 and 4/12/2019 have been considered.

Oath/Declaration
The oath or declaration filed on 4/12/2019 is acceptable. 

Drawings
The drawings filed on 4/12/2019 are acceptable.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. 
Since the device claims are withdrawn, the title should recite “METHOD OF FORMING A MEMORY ARRAY COMPRISING A STRING OF MEMORY CELLS”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Omura et al (US 2016/0104718; Omura hereinafter) in view of Kang (US 2018/0277556; Kang hereinafter).

a memory array 1 (e.g. Fig.1; para[0012]) comprising 
strings of memory cells 1 (e.g. Fig.1; para[0012]), comprising: 
forming a construction (e.g. Fig.3) comprising
a stack 100 (e.g. Fig.3; 40/WL; para[0014]) having vertically-alternating 
insulative tiers 40 (para[0014]) and 
wordline tiers WL (para[0014]); 
forming an array of openings 70a/70b (e.g. Fig.14A; para[0124]) in 
an uppermost portion 70 (para[0124]) of upper material 71-72 (para[0111]) that is above the stack 100, the openings (70a/70b) comprising 
channel openings (MH; para[0102]) and 
dummy openings (70b; para[0106]) using at least the uppermost portion (Fig.14A; upper portion of 71A) of the upper material 71 (para[0107-0108]) as 
a mask (para[0107-0108] while etching the channel openings (MH) and the dummy openings 70b into 
a lower portion of the upper material 71, the channel openings 70a being etched into the insulative 40 and wordline tiers (channel opening is etched into insulative and sacrificial layer 42 rather), the channel openings (MH) being etched deeper into the construction (Fig.14A) than the dummy openings 70b; and 
forming channel material 20b (para[0131]) in the channel openings (MH) after the etching (Fig.19).

As discussed above, Omura discloses channel opening is etched into insulative and sacrificial layer rather than insulative and wordline tiers. However, Fig.3B, para[0053-0054] of Kang discloses the channel opening is etched into insulative 32 and wordline tiers 31. Furthermore, Fig.3B, para[0053-0054] of Kang discloses the channel opening is etched into insulative 32 and sacrificial layer 31. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the channel opening is etched into insulative and wordline tiers as Kang discloses as etching into insulative and wordline or insulative and sacrificial layer are alternative process of each other and can be selected as desired. 

With regard to claim 2, Kang discloses the method of claim 1 comprising forming the memory array to comprise NAND (para[0093]).

With regard to claim 3, Omura discloses the method of claim 1 wherein the upper material comprises a masking stack 70 (para[0049]) of multiple different composition masking tiers (71-72), the uppermost portion being an uppermost of the masking tiers 71, the lower portion being at least one of the masking tiers that is below the uppermost masking tier 71.



With regard to claim 5, Omura discloses the method of claim 3 comprising removing all of the upper material 71 after said using (Fig.14B).

With regard to claim 6, Omura discloses the method of claim 1 wherein the etching of the channel openings 70a and the dummy openings 70b is conducted simultaneously (Figs.14a-14b).

With regard to claim 7, Kang discloses the method (Fig.1) comprising forming the dummy openings (SLI1) to have smaller (Fig.1) maximum horizontal-open dimensions than the channel openings (CH).

With regard to claim 8, Omura discloses the method of claim 1 comprising forming the channel openings 70a and the dummy openings 70b to collectively have a common horizontal pitch (e.g. Fig.13a) along parallel horizontally-straight lines (Fig.13A).



With regard to claim 10, Omura discloses the method of claim 1 wherein the dummy openings 70b are not formed (Fig.14A-14B) into the insulative tiers 42 and the wordline tiers (WL).

With regard to claim 11, Kang discloses the method of claim 1 wherein the dummy openings (SLI1) are formed into the insulative tiers 11 and the wordline tiers 12.

With regard to claim 12, Kang discloses the method of claim 11 comprising forming the channel material 14A (para[0034]) in the dummy openings (SLI1).

With regard to claim 13, Kang discloses the method of claim 1 comprising forming the stack having vertically-alternating insulative tiers 32 and wordline tiers 37 above a lower select gate tier (Fig.8; para[0076]).

With regard to claim 14, Omura discloses the method of claim 1 comprising forming an upper select gate tier (SGD; Fig.25) above the insulative tiers 40 and the wordline tiers (WL), the dummy openings 70b not being formed (70b is formed above layer 43) into the upper select gate tier (SGD).


With regard to claim 16, Omura discloses the method of claim 15 wherein the dummy openings 70B are not formed into the insulative tiers 40 and the wordline tiers (WL) (Fig.14, 22).

With regard to claim 17, Kang discloses the method of claim 15 wherein the dummy openings (SLI1) are formed into the insulative tiers 12 and the wordline tiers 11 (Fig.1B).

With regard to claim 18, Omura discloses the method of claim 1 comprising etching the channel openings 70a to stop on etch-stop material (Fig.14) that is in or below the insulative 40 and wordline tiers (WL).

With regard to claim 19, Omura discloses the method of claim 18 comprising after said stop (in Fig.14), removing the etch-stop material (Fig.15) to lengthen the channel openings (MH) there-through (Fig.15).

With regard to claim 20, Omura/Kang discloses the (Fig.1-28 of Omura in view of Kang discloses all of the below limitations) method of claim 1 wherein 

With regard to claim 21, Omura discloses a method used in forming 
a memory array (para[0012]) comprising 
strings of memory cells (para[0012]), the memory array comprising 
laterally-spaced memory blocks (Fig.22), the memory blocks individually comprising 
sub- blocks (Fig.25), upper portions of the sub-blocks being laterally spaced by laterally-spaced upper select gates (SGD) of individual of the memory blocks, the method comprising: 
forming a construction comprising 
a stack (40/WL) having vertically-alternating insulative tiers 40 and wordline tiers (WL); 
forming an array of openings (70a/70b) in an uppermost portion of upper material 71-72 that is above the stack, the openings comprising 
channel openings 70a and 
dummy openings 70b, the channel openings 70a being within the sub-blocks and the dummy openings 70b being within space that is laterally between neighboring of the sub-blocks, the dummy openings 70b having smaller maximum horizontal-open dimensions than the channel openings (this limitation is met by Kang as discussed above in claim 9); 
using at least the uppermost portion of the upper material 71 as a mask (Fig.14) while simultaneously etching (Fig.14/15) the channel openings (70a/70b) and the dummy openings 70b into a lower portion of the upper material, the channel openings 70a being etched into the insulative tiers 40 and the wordline tiers (WL), the channel openings 70a being etched deeper into the construction than the dummy openings 70b; and
 forming channel material (para[0131]) in the channel openings (MH) after the etching.

As discussed above, Omura discloses channel opening is etched into insulative and sacrificial layer rather than insulative and wordline tiers. However, Fig.3B, para[0053-0054] of Kang discloses the channel opening is etched into insulative 32 and wordline tiers 31. Furthermore, Fig.3B, para[0053-0054] of Kang discloses the channel opening is etched into insulative 32 and sacrificial layer 31. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the channel opening is etched into insulative and wordline tiers as Kang discloses as etching into insulative and wordline or insulative and sacrificial layer are alternative process of each other and can be selected as desired.








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SELIM U AHMED/Primary Examiner, Art Unit 2896